Citation Nr: 9922195	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  93-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound with fracture, right fibula, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from August 1965 to June 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted a 20 percent 
evaluation, but no more, for residuals of a fracture of the 
right fibula.  By a rating decision issued in June 1996, the 
service-connected right leg disability was recharacterized as 
residuals of a gunshot wound with fracture of the right 
fibula, and the 20 percent evaluation was confirmed.  This 
claim returns to the Board following remands in February 1995 
and in August 1997.

In a June 1996 rating decision, the RO granted entitlement to 
service connection for peroneal and tibial nerve involvement, 
right lower extremity, and assigned a 10 percent evaluation 
for that disability, effective in April 1991.  The veteran 
has not disagreed with or appealed any aspect of the June 
1996 rating determination as to nerve involvement, and the 
issue of evaluation of nerve involvement of the right lower 
extremity is not before the Board on appeal at this time.  


FINDING OF FACT

The residuals of a gunshot wound of the right fibula with 
fracture are currently manifested by resection of 5.5 
centimeters of the right fibula, an intact right ankle 
mortise, weakness and limitation of range of motion of the 
right ankle, normal gait and station, non-tender, non-
adherent entrance wound and skin graft scars, and a right 
calf which is slightly smaller than the left; these 
manifestations result in no more than moderately severe 
muscle injury.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the right lower leg with 
fracture of the fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.47-4.57, 4.71a, 
Diagnostic Codes 5270-5273, 4.73, Diagnostic Code 5311 
(1998); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5311 
(1992). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of the 20 percent rating currently in effect for the 
residuals of a gunshot wound which resulted in a fracture of 
the right fibula.  Initially, the Board finds that the 
veteran's increased evaluation claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  An allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Historically, the veteran sustained a gunshot wound when 
struck by enemy small arms fire in Vietnam in October 1966.  
An open fracture of the right fibula and a contusion of the 
right peroneal nerve were diagnosed.  The veteran developed 
wound drainage.  Radiologic findings were consistent with 
osteomyelitis.  He underwent excision of a portion of the 
fibula and split thickness skin grafts.  His DD214 reflects 
that he was awarded a Purple Heart.  

On initial post-service VA examination in August 1968, the 
veteran had an entrance wound medial and just anterior to the 
musculotendinous junction of the heel cord, about 3.5 inches 
above the medial malleolus.  The wound was well-healed, non-
tender, and non-adherent.  There was an area of healed split 
thickness skin graft over the distal 1/3 of the lateral 
aspect of the right leg.  The middle one-third of the fibula 
was missing.  The veteran's gait was normal.  Both calves 
were 15 inches in circumference.  There was full dorsal and 
plantar motion of the right foot.  The veteran complained 
that the sole of the right foot always felt as if he were 
walking in sand.  The examiner concluded that there was no 
major nerve or circulatory vessel impairment.  By a rating 
decision issued in October 1968, service connection for 
fracture, right fibula, with residuals, among other awards, 
was granted, and evaluated as 10 percent disabling, under 
Diagnostic Code 5311.  

A private medical statement submitted in March 1991 disclosed 
that the veteran's service-connected right lower leg 
disability restricted him to lifting no more than 15 pounds, 
and precluded prolonged standing, use of ladders, and 
asymmetric activities, such as use of a heavy hammer.  

On VA examination conducted in June 1991, the veteran had 
decreased range of motion of the right ankle, and was unable 
to dorsiflex it.  He complained of swelling in the ankle.

VA examinations thereafter disclosed increasing complaints of 
pain and swelling of the right ankle, restricted range of 
motion of the right ankle, and some loss of strength.  The 
examiner who conducted an August 1995 examination noted that 
the veteran's right calf was 38 centimeters at its largest 
diameter, compared to 41 centimeters in the left calf.  
Strength was described as 4/5.  In contrast, the examiner who 
conducted a May 1996 examination reported loss of strength in 
the right lower extremity that was manifested only by slight 
weakness of dorsiflexion of the right great toe.  

On examination in May 1996, the veteran complained of 
instability of the right ankle following a sprain in 
September 1995, and reported difficulty walking up stairs.  
There was no abnormality of his gait on the smooth surface 
available during the examination.  He was able to walk tandem 
forward and backward and could walk on his heels and toes.  
Rhythmic heel tapping was satisfactory.  No atrophy or 
fasciculation was visible.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's residuals of a gunshot wound of the lower right 
leg, with fracture of the fibula, are currently evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, which provides 
criteria for evaluation of disability of Muscle Group XI.  

After the May 1992 rating decision underlying this appeal was 
issued, during the pendency of the veteran's appeal, VA's 
Schedule for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73.  See 62 Fed. 
Reg. 30,235-30,240 (1997).  The regulatory changes for muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 4.72.  The definitions of what constitutes a 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that all 
regulatory changes pertinent to this claim are nonsubstantive 
in nature, but has considered the veteran's claim under both 
the prior and under the amended versions of the regulation.  
The Board notes that the RO completed analysis under both 
versions of the regulation in the February 1999 supplemental 
statement of the case.  

Muscle Group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  The function of Muscle 
Group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under both the old and the new regulations, a 
moderate disability of Muscle Group XI warrants a 10 percent 
evaluation.  Likewise, under both the old and the new 
regulations a moderately severe disability warrants a 20 
percent evaluation, and severe disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998; 1992).

The newly revised criteria for rating muscle injuries under 
38 C.F.R. § 4.56, effective July 3, 1997, provide that, for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  A moderate muscle disability 
encompasses a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
and residuals of debridement, or prolonged infection; a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; and 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (1997).  

Moderately severe disability of muscles is characterized by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, consistent complaints of cardinal 
signs and symptoms of muscle disability, inability to keep up 
with work requirements, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1998).  The 
prior version of the regulation required essentially the same 
findings, except that the criteria required marked or 
moderately severe loss of strength.  38 C.F.R. § 4.56 (c) 
(1992).

Severe disability of muscles is characterized by a history of 
through and through or deep penetrating wound or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles on palpation, and muscles swell and harden abnormally 
in contraction.  38 C.F.R. § 4.56(d)(4) (1998).  Prior to 
amendment, the regulation specified that severe muscle 
disability was characterized by moderate to extensive loss of 
deep fascia, severe impairment of function, scar adhesion, or 
atrophy of muscle groups not penetrated by the missile.  
38 C.F.R. § 4.56(d)(4)(1992). 

In this case, the veteran's medical history fits within the 
definition of history commonly associated with moderately 
severe disability.  There was a penetrating wound which 
resulted in an open but not comminuted fracture followed by 
prolonged infection requiring treatment, resection of the 
fractured bone, and a split-thickness bone graft.  

The current muscle findings, with no evidence of 
intramuscular binding or scarring, no evidence of adherent or 
depressed scars, no obvious loss of deep fascia of muscle 
substance, but with a right calf slightly smaller than the 
left when measured, reflect moderately severe muscle 
disability but not severe muscle disability.  

Likewise, the veteran's complaints are consistent with 
moderately severe, but not severe, muscle injury.  The 
veteran complains that his right ankle swells on use, such as 
with walking more than one mile or with use of a ladder, but 
no edema or swelling of the right calf or ankle has been 
present on any VA examination except when the veteran was 
treated for a right ankle sprain.  The Board finds that 
swelling on use with walking one mile represents no more than 
moderately severe disability.

The ankle mortise is intact.  The veteran was limited to 10 
to 15 degrees of dorsiflexion and 20 degrees of plantar 
flexion on VA examinations conducted in April 1996.  The 
Board finds that the retained motion is nearly half of the 
normal dorsiflexion and plantar flexion, as depicted at 
38 C.F.R. § 4.71, Plate II, and is therefore consistent with 
moderately severe, but not with severe, muscle disability.  

In this regard, the Board has also considered whether the 
veteran might be entitled to an evaluation in excess of 20 
percent if his disability were to be evaluated under criteria 
pertaining to the ankle rather than the muscle.  However, a 
20 percent evaluation is the highest schedular evaluation 
available for limitation of motion of the ankle or for 
ankylosis of the tarsal joint or malunion of the os calcis.  
An evaluation in excess of 20 percent is available for ankle 
disability only if there is ankylosis of the ankle in 
dorsiflexion or plantar flexion.  In this case, the medical 
evidence establishes that the veteran's ankle is not 
ankylosed, so as to warrant a schedular evaluation in excess 
of 20 percent for ankle disability.  

The Board also notes that the veteran is not entitled to a 
separate evaluation for ankle disability, as the veteran's 
evaluation for muscle disability of the calf is based on 
functional loss of the muscles which accomplish foot, ankle, 
and knee motion, so that a separate evaluation for limitation 
of motion of the ankle would result in consideration of the 
same loss of motion of the ankle under two different 
diagnostic codes.  VA regulations provide that the evaluation 
of the same disability under various diagnoses (pyramiding) 
is to be avoided.  38 C.F.R. § 4.14.
The Board further notes that there is no evidence that the 
veteran's right lower leg swells or hardens abnormally on 
contraction.  The evidence establishes that the veteran does 
not require any brace or assistive device to walk.  The Board 
further notes that on level surfaces, his gait and station 
are normal.  These findings are not consistent with severe 
muscle disability.

The Board notes the representative's argument that the 
veteran should not be penalized for failure to report for an 
examination scheduled in August 1998, when the Board remand 
dated in August 1997 did not direct that such examination be 
performed.  The Board agrees that its remand did not direct 
the RO to afford the veteran VA examination.  The fact that 
the RO offered the veteran an examination which it was not 
required by the Board to afford does not prejudice the 
veteran, however, as the veteran was simply provided with an 
additional opportunity to support his claim.  

The Board does not agree with the representative's contention 
that the RO, in it's most recent rating decision, reflected 
in a February 1999 supplemental statement of the case, 
determined that the veteran was not entitled to an increased 
evaluation based on his failure to report to a scheduled 
examination.  The SSOC clearly reflects that the RO advised 
the veteran of the amended regulations, as directed in the 
Board remand, then re-considered the evidence of record, as 
required when no additional evidence is submitted or 
presented, and decided the veteran's claim for an increased 
evaluation based on the evidence of record.  The SSOC 
presents a discussion of the evidence of record, in light of 
changes in applicable regulatory provisions which became 
effective during the pendency of the veteran's claim.  

The Board finds that it would be fruitless, in view of the 
discussion of the available evidence in light of the revised 
regulations, to remand the SSOC to remove reference to the 
veteran's additional scheduled examination or his failure to 
report for that examination, in particular, since the outcome 
of the claim would be unchanged, as discussed above.  

The Board notes in particular that the veteran's medical 
history and current findings do meet some criteria for a 
severe muscle disability.  Neveretheless, the Board finds 
that the veteran's current right lower leg disability, when 
considered in light of all the criteria which may be used to 
evaluate muscle disability, is more consistent with a 
moderately severe disability than with the criteria for a 
severe disability.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent, and the 
evidence is not in equipoise to warrant a higher evaluation 
by application of the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the right lower leg, with fracture of the 
fibula, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

